DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/13/2021 has been entered. Claim 6 has been canceled. Claims 1, 18, and 19 have been amended. Claims 1-5 and 7-20 are pending.
Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20160182877 teaches a headset renders stereoscopic images that augment either physical objects viewed through the headset, or virtual objects projected by a stereoscopic display separate from the headset, or both. The headset includes a system for locating both physical objects and object images within a stereographic projection. Also, a proprioceptive user interface defines interface locations relative to body parts of an observer, the body parts include the head and the shoulders of the observer. The observer may enable a process associated with the interface location by indicating an intersection with the interface location with a physical object, such as a wand or a finger of the observer. 20080291179 teaches a light pen input system with a light pen which is adapted to generate at least one scanning light line sweep for scanning a surface such as for example a display screen. The time from starting a scan until a light sensing element placed at a known position detects a scanning light line is measured and processed for determining the 
Prior arts fail to disclose or suggest an information processing apparatus comprising: circuitry configured to acquire a plurality of pieces of pointer information on a basis of one or a plurality of pieces of sensor data, wherein the characteristics of the plurality of pieces of pointer information used to discriminate each respective input device include a unique combination of one or more wavelengths of a plurality of wavelengths, the unique combination corresponding to the respective input device, wherein a number of the plurality of input devices is greater than a number of the plurality of wavelengths, wherein the circuitry discriminates the respective input device based on the plurality of 
Claim 1, prior arts fail to disclose or suggest an information processing apparatus comprising: circuitry configured to acquire a plurality of pieces of pointer information on a basis of one or a plurality of pieces of sensor data, discriminate a respective input device of a plurality of input devices corresponding to each respective pointer of a plurality of pointers on a basis of characteristics of the plurality of pieces of pointer information, and generate a predetermined haptic stimulation signal to be output to the respective input device corresponding to the respective pointer in a case in which a position of the respective pointer satisfies a predetermined condition, wherein the characteristics of the plurality of pieces of pointer information used to discriminate each respective input device include a unique combination of one or more wavelengths of a plurality of wavelengths, the unique combination corresponding to the respective input device, wherein a number of the plurality of input devices is greater than a number of the plurality of wavelengths, wherein the circuitry discriminates the respective input device based on the plurality of pieces of sensor data acquired from a plurality of cameras, and wherein a number of the plurality of cameras is equal to the number of the plurality of wavelengths.
Claim 18, prior arts fail to disclose or suggest an information processing method comprising, by a processor: -6-Patent Application No. 16/302,764 Reply to Non-Final Office Action of October 13, 2020 acquiring a plurality of pieces of pointer information on a basis of one or a plurality of pieces of sensor data; discriminating a  the respective input device, wherein a number of the plurality of input devices is greater than a number of the plurality of wavelengths, wherein the circuitry discriminates the respective input device based on the plurality of pieces of sensor data acquired from a plurality of cameras, and wherein a number of the plurality of cameras is equal to the number of the plurality of wavelengths. 
Claim 19, prior arts fail to disclose or suggest a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising: acquiring a plurality of pieces of pointer information on a basis of one or a -7-Patent Application No. 16/302,764 Reply to Non-Final Office Action of October 13, 2020 plurality of pieces of sensor data; discriminating a respective input device of a plurality of input devices corresponding to each respective pointer of a plurality of pointers on a basis of characteristics of the plurality of pieces of pointer information; and generating a predetermined haptic stimulation signal to be output to the respective input device corresponding to the respective pointer in a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        02/26/2021